Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 20,
"a sensor assembly located on the distal portion of the corewire, the sensor assembly being electrically connected by a pair of electrical conductors to a proximal connector assembly;
a D-shaped pin including a proximal portion and distal portion, wherein the distal portion of the D-shaped pin is connected to the proximal portion of the corewire and the proximal portion of the D-shaped pin is connected to the proximal connector assembly;
a pair of longitudinally extending electrical conductors disposed between a flattened surface of the D-shaped geometrically configured pin and an inner surface of the proximal connector"

Claim 28
"a sensor assembly located on the distal portion of the corewire, the sensor assembly being electrically connected by a pair of electrical conductors to a proximal connector assembly, the proximal connector assembly being connected to a proximal end of the corewire; and
an electrically insulating structure that surrounds the corewire and insulates the corewire from the pair of electrical conductors;
a D-shaped pin including a proximal portion and distal portion, wherein the distal portion of the D-shaped pin is connected to the proximal portion of the corewire and the proximal portion of the D-shaped pin is connected to the proximal connector assembly;
a pair of longitudinally extending electrical conductors disposed between a flattened surface of the D-shaped geometrically configured pin and an inner surface of the proximal connector"

Claim 35
“an elongate body formed from a tube including proximal and distal end portions, the elongate body further including an annular wall that defines an interior lumen;
a proximal connector assembly connected to the proximal end portion of the elongate body, the proximal connector assembly being configured for connection to a medical positioning system;
a corewire including proximal and distal end portions, the corewire extending through the interior lumen;
a sensor assembly located on the distal end portion of the corewire and distal of the elongate body, the sensor assembly being electrically connected by a pair of electrical conductors to the proximal connector assembly; 
a pin including proximal and distal end portions, wherein the distal end portion of the pin is connected to the proximal end portion of the corewire and the proximal end portion of the pin is connected to a proximal end of the proximal connector assembly, and wherein the proximal end of the corewire abuts the distal end portion of the pin”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793